Exhibit 99.14b FIRST AMENDED AND RESTATED SERVICING AGREEMENT between Morgan Stanley Mortgage Capital Inc. (Owner) and GMAC Mortgage Corporation, a Pennsylvania corporation (Servicer) Dated as of January 1, 2006 TABLE OF CONTENTS SECTION 1. DEFINED TERMS 1 SECTION 2. OWNER’S RESPONSIBILITIES AND ENGAGEMENT OF SERVICER TO PERFORM SERVICING RESPONSIBILITIES 14 2.01 Contract for Servicing 14 2.02 [Reserved.] 14 2.03 Exclusive Right to Service 14 2.04 [Reserved] 14 2.05 Delivery of Powers of Attorney 14 2.06 Record Title to Mortgage Loans 14 2.07 Books and Records 14 2.08 Transfer of Mortgage Loans 14 SECTION 3. SERVICING OF THE MORTGAGE LOANS 15 3.01 Servicer to Service. 15 3.02 Collection of Mortgage Loan Payments; Notification of Adjustments 16 3.03 Realization Upon Defaulted Mortgage Loans 17 3.04 Establishment of and Deposits to Collection Account 18 3.05 Permitted Withdrawals from Collection Account 19 3.06 Establishment of and Deposits to Escrow Account 20 3.07 Permitted Withdrawals from Escrow Account 21 3.08 Protection of Accounts 22 3.09 Payment of Taxes, Insurance and Other Charges 22 3.10 Maintenance of Hazard Insurance 22 3.11 Maintenance of Mortgage Blanket Insurance 24 3.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance 24 3.13 Inspections 25 3.14 Title, Management and Disposition of REO Property 25 3.15 Transfers of Mortgaged Property 26 3.16 Satisfaction of Mortgages and Release of Mortgage Files 26 3.17 [Reserved.] 26 3.18 Maintenance of PMI Policy; Claims. 26 SECTION 4. PAYMENTS TO OWNER 27 4.01 Remittances 27 4.02 Reports to Owner 28 4.03 P&I Advances by Servicer. 29 SECTION 5. GENERAL SERVICING PROCEDURES 29 5.01 Servicing Compensation 29 5.02 Repayment of Servicing Advances 29 5.03 Right to Examine Servicer Records 30 5.04 Annual Independent Public Accountants’ Servicing Report 30 5.05 Statement of Compliance 30 i 5.06 Compliance with Gramm-Leach-Bliley Act of 1999 30 5.07 Compliance with REMIC provisions 30 SECTION 6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SERVICER AND THE OWNER 31 6.01 Representations of the Servicer 31 6.02 Representations of the Owner 32 SECTION 7. THE SERVICER 33 7.01 [Reserved] 33 7.02 Merger or Consolidation of the Servicer 33 7.03 Limitation on Liability of the Servicer and Others 33 7.04 Servicer Not to Assign 34 SECTION 8. DEFAULT 34 8.01 Default by Servicer 34 8.02 Default by Owner 35 8.03 Waiver of Defaults 36 SECTION 9. TERMINATION 36 9.01 Expiration of Term and Termination with Cause 36 9.02 Termination without Cause 36 9.03 Notice of Servicing Transfers 37 9.04 Termination Process 37 SECTION 10. SUCCESSOR TO THE SERVICER 37 10.01 Effect of Termination 37 10.02 Transfer of Servicing 38 ii SECTION 11. NOTICES 40 SECTION 12. SEVERABILITY CLAUSE 42 SECTION 13. COUNTERPARTS 42 SECTION 14. APPLICABLE LAW 42 SECTION 15. SUCCESSORS AND ASSIGNS 42 SECTION 16. WAIVERS 43 SECTION 17. EXHIBITS 43 SECTION 18. GENERAL INTERPRETIVE PRINCIPLES 43 SECTION 19. REPRODUCTION OF DOCUMENTS 44 SECTION 20. INDEMNIFICATION 44 SECTION 21. LEGAL MATTERS 46 21.01 Waiver of Trial by Jury 46 21.02 Submission to Jurisdiction; Waivers 46 SECTION 22. CONFIDENTIALITY OF INFORMATION 47 SECTION 23. NO PERSONAL SOLICITATION 48 SECTION 24. MERS PROVISION 48 SECTION 25. COOPERATION OF SERVICER WITH A RECONSTITUTION 48 SECTION 26. MATERIAL CHANGE 50 SECTION 27. FURTHER AGREEMENTS 50 SECTION 28. ENTIRE AGREEMENT 50 SECTION 29. RELATIONSHIP BETWEEN THE PARTIES 50 SECTION 30. LIMITATION OF DAMAGES. 51 SECTION 31. COMPLIANCE WITH REGULATION AB. 51 31.01 Intent of the Parties; Reasonableness. 51 31.02 Additional Representations and Warranties of the Servicer. 51 31.03 Information to Be Provided by the Servicer. 52 31.04 Servicer Compliance Statement. 56 31.05 Report on Assessment of Compliance and Attestation. 56 31.06 Use of Subservicers and Subcontractors. 57 iii 31.07 Indemnification; Remedies. 58 EXHIBIT A COLLECTION ACCOUNT LETTER AGREEMENT EXHIBIT B ESCROW ACCOUNT LETTER AGREEMENT EXHIBIT C CONTENTS OF LEGAL FILE EXHIBIT D CONTENTS OF SERVICING FILE EXHIBIT E INFORMATION INCLUDED ON MORTGAGE LOAN SCHEDULE EXHIBIT F ACKNOWLEDGMENT AGREEMENT EXHIBIT G FORM OF INDEMNIFICATION AGREEMENT EXHIBIT H SERVICE RELEASE AND TRANSFER OF OWNERSHIP AGREEMENT EXHIBIT I ANNUAL CERTIFICATION EXHIBIT J SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE SCHEDULEI REPORTS PREPARED BY THE SERVICER SCHEDULEII [RESERVED] SCHEDULEIII PREPAYMENT PENALTY SCHEDULE iv FIRST AMENDED AND RESTATED SERVICING AGREEMENT This First Amended and Restated Servicing Agreement (this “Agreement”), dated as of January 1, 2006 (the “Effective Date”), is entered into by and between Morgan Stanley Mortgage Capital Inc., a New York corporation having an office at 1633 Broadway, New York, New York 10019 (the “Owner”), and GMAC Mortgage Corporation, a Pennsylvania corporation having an office at 100 Witmer Road, Horsham, Pennsylvania 19044 (the “Servicer”). RECITALS WHEREAS, the Owner and the Servicer entered into that certain Servicing Agreement, dated as of May 20, 2005, and hereby wish to amend and restate such Servicing Agreement to further clarify the rights and responsibilities of the parties; WHEREAS, the Owner is and will be the originator or sole acquirer of certain Mortgage Loans (as defined below); and WHEREAS, the Servicer desires to service the Mortgage Loans and the Owner and the Servicer wish to prescribe the manner of the servicing and control of the Mortgage Loans; NOW, THEREFORE, in consideration of the premises and mutual agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Owner and the Servicer agree as follows: SECTION 1. DEFINED TERMS “Accepted Servicing Practices” shall mean the servicing procedures which (i) conform to customary and usual standards of practice of mortgage loan servicers servicing mortgage loans similar to the Mortgage Loans, (ii) follow the policies and procedures that Servicer applies to similar mortgage loans serviced for third parties and for its own account, (iii) meet the requirements of Fannie Mae and Freddie Mac, (iv) comply with all applicable laws and follow collection practices with respect to the related Mortgage Loans that are in all material respects legal and customary, and (v) subject to clauses (i), (ii) (iii) and (iv), comply with the reasonable requests of the Owner and the requirements of this Agreement. “Acknowledgment Agreement” shall mean a weekly electronic transmission from Owner to Servicer for Servicing by Servicer of the Mortgage Loans specified on the Mortgage Loan Schedule included with such electronic transmission.Each such electronic transmission, upon receipt by Servicer, shall be deemed to be an agreement by Servicer to the primary form of acknowledgment agreement between the parties and shall include the information set forth in the attached ExhibitE hereto.As a confirmation of the foregoing electronic transmission constitution acknowledgement agreements, Owner and Servicer shall execute and deliver a written agreement, on a monthly basis, in the form of the attached Exhibit F hereto, which shall include a Mortgage Loan Schedule, for Mortgage Loans that became subject to the terms and conditions of this Agreement through such electronic transmissions during such month. “Adjustable Rate Mortgage Loan” shall mean a Mortgage Loan which provides for the adjustment of the Mortgage Interest Rate payable in respect thereto. “Affiliate” shall mean, with respect to any Person, any other Person that, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with the Person specified. “Automated Boarding” shall mean, with respect to a Mortgage Loan, the successful, complete and timely electronic transfer of the related Electronic File to the Servicing database of the Servicer. “Agreement” shall mean this First Amended and Restated Servicing Agreement including all exhibits, schedules, amendments and supplements hereto. “Ancillary Income” shall mean all income derived from the Mortgage Loans (other than the (i) Servicing Fee or (ii) prepayment charges attributable to the Mortgage Loans), including but not limited to late charges, any interest paid on funds deposited in the Collection Account and Escrow Account (other than interest on escrowed funds required by law to be paid to the Mortgagor), fees received with respect to checks or bank drafts returned by the related bank for non-sufficient funds, assumption fees, optional insurance administrative fees and all other incidental fees and charges to the extent not otherwise payable to the Mortgagor under applicable law or pursuant to the terms of the related Mortgage Note. “Assignment of Mortgage” shall mean an assignment of the Mortgage, notice of transfer or equivalent instrument, in recordable form, which when recorded is sufficient under the laws of the jurisdiction where the related Mortgaged Property is located to reflect of record the sale of the Mortgage to the Owner or its assignee. “Best” shall have the meaning set forth in Section 3.10. “Business Day” shall mean a day other than Saturday, Sunday, or any other day on which banks are authorized or required to remain closed in the States of New York, Connecticut and Iowa and the Commonwealth of Pennsylvania. “Closing Date” shall mean for any group of Mortgage Loans, the date upon which such Mortgage Loans become subject to this Agreement. “Code”
